Citation Nr: 1231512	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  12-07 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ankle strain/sprain.

2.  Entitlement to service connection for lumbar intervertebral disc syndrome (IVDS), with facet syndrome and radiculitis, claimed as secondary to left ankle strain/sprain.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to exposure to asbestos, cleaning chemicals, and diesel fuel fumes.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1952 to December 1954.

These matters come before the Board of Veterans' Appeals (Board) from two rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2010, the RO denied entitlement to service connection for left ankle and lumbar spine disabilities, the latter claimed as secondary to the former.  In July 2010, the RO denied entitlement to service connection for COPD, claimed as due to exposure to asbestos, cleaning chemicals, and diesel fuel fumes.

In August 2012, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  Shortly before the hearing, the Veteran submitted a private medical opinion in support of the claims for entitlement to service connection for left ankle and lumbar spine disabilities.  As the Board is granting the claims based on this evidence, remand for initial RO review of this evidence is unnecessary.  38 C.F.R. § 20.1304(c) (2011).

The issue of entitlement to service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Left ankle strain/sprain is related to in-service left ankle injury.

2.  Lumbar IVDS with facet syndrome and radiculitis was caused by now service-connected left ankle strain/sprain.


CONCLUSIONS OF LAW

1.  Left ankle strain/sprain was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Lumbar IVDS is proximately due to or the result of service-connected lumbar strain/sprain.  38 C.F.R. § 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the Board is granting the only claims being decided herein, however, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things, (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran contends that he has a current left ankle disability that is related to an in-service injury to his left ankle that occurred when he fell onto a dock.

In a July 2012 letter, Dr. Terlep, a chiropractor, diagnosed left ankle strain/sprain based on an examination of the Veteran.  The Veteran has therefore met the current disability requirement.

Dr. Terlep also concluded, based on his review of medical records, including a post-service 2009 left ankle fracture noted by Dr. Zeiden, and examination of the Veteran, that this current disability was related to the in-service left ankle injury described by the Veteran.  As Dr. Terlep explained the reasons for his conclusions, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  This opinion is, moreover, the only competent opinion on this question in the evidence of record.  The only remaining issue is whether the Veteran in fact injured his left ankle in service.  If the Veteran did so injure his left ankle in service, this would satisfy the in-service incurrence element and would also indicate that Dr. Terlep's opinion was based on an accurate factual premise.  Cf. Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

The service treatment records contain no notations regarding the left ankle and the December 1954 separation examination report indicated that the lower extremities were normal.  It is well established, however, that lay testimony is competent to establish observable in-service injury, and the absence of in-service medical evidence does not, in and of itself, warrant rejecting such testimony.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  There are multiple lay statements corroborating the Veteran's report of in-service left ankle injury and longstanding left ankle pain, as well a statement from a woman who wrote that she visited the Veteran during service and witnessed him soaking his left ankle, which was bruised and causing him extreme pain, and that the Veteran at that time indicated to her that he injured the ankle in a fall off of a dock.  Based on the Veteran's testimony during the hearing and the corroborating lay statements, the Board finds his testimony as to an in-service left ankle injury to be credible.

As the above evidence reflects that the Veteran has left ankle strain/sprain that is related to in-service left ankle injury, entitlement to service connection for this disability is warranted.

As to the Veteran's lumbar spine, in his July 2012 letter Dr. Terlep diagnosed lumbar IVDS with facet syndrome and radiculitis, and found that the Veteran developed this disability from walking with an altered gait pattern because of the ankle injury.  Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  As Dr. Terlep's medical opinion that current lumbar IVDS with facet syndrome and radiculitis is due to an altered gait pattern from the now service-connected left ankle disability is probative, and there is no contrary opinion in the evidence of record, entitlement to service connection for lumbar IVDS secondary to service-connected left ankle sprain/strain is warranted.


ORDER

Entitlement to service connection for left ankle strain/sprain is granted.

Entitlement to service connection for lumbar IVDS, with facet syndrome and radiculitis, secondary to left ankle strain/sprain, is granted.


REMAND

In his written statements and Board hearing testimony, the Veteran stated that he was exposed to cleaning chemicals, diesel fuel fumes, and asbestos.  In its July 2010 rating decision, the RO noted that the Veteran's DD Form 214 and his personnel records showed that he served as a Fireman in the Navy, an occupation that is considered to have probable high exposure to asbestos.  The Veteran has been diagnosed as having COPD.  The issue is whether there is a relationship between respiratory disability and in-service exposure of the type described by the Veteran.

The December 2010 VA examiner concluded that the Veteran's COPD was not likely the result of asbestos exposure in service.  He noted lack of complaints of shortness of breath in the service treatment records, normal chest X-rays in service in 1954 and again in February 2007, and the lack of evidence in the medical records of any other lung condition or history of breathing problems.

The December 2010 VA examiner's opinion is inadequate for two reasons.  First, he concluded only that COPD was not the result of in-service asbestos exposure and did not address exposure to cleaning chemicals or diesel fuel fumes.  Second, there are subsequent September and December 2010 VA CT scans of the chest that showed some chronic interstitial scarring or atelectatic.  These should be addressed in an addendum by the June 2010 VA examiner or, if not available, another VA health care professional.  Current VA treatment records should also be obtained, as the above cited treatment records were created in connection with a small nodule seen on the medial left upper lobe and the records indicated that the nodule would be monitored.

Accordingly, the claim for entitlement to service connection for COPD, claimed as secondary to exposure to asbestos, cleaning chemicals, and diesel fuel fumes, is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.) 

1.  Obtain any outstanding VA treatment records.

2.  Obtain an opinion from the June 2010 VA examiner or, if unavailable, from another VA health care professional, to be given after claims file review.
 
The examiner or other health care professional should indicate whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disability is related to exposure to asbestos, cleaning chemicals, or diesel fuel fumes, with each of these three types of exposure to be specifically addressed.  A complete rationale should accompany any opinion provided.

3.  Then, review any additional evidence and readjudicate the claim for entitlement to service connection for COPD, due to exposure to asbestos, cleaning chemicals, and diesel fuel fumes.
 
If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


